Case: 12-50555         Document: 00512068180           Page: 1     Date Filed: 11/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                 FILED
                                                                             November 29, 2012
                                       No. 12-50555
                                     Summary Calendar                           Lyle W. Cayce
                                                                                     Clerk




GUILLERMO EMILIO ALDANA,

                                                     Plaintiff-Appellant,

versus

FREESCALE SEMICONDUCTOR, INC.,

                                                     Defendant-Appellee.


                                    _____________________

                Appeal from the United States District Court for the
                         Western District of Texas, Austin
                                  1:11-CV-614
                              ____________________

Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.

PER CURIAM:*

       We affirm for essentially the reason stated by the District Court in its
order of April 5, 2012, Granting Appellees’s Summary Judgment.




       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set for the in 5th Cir. R.
47.5.4.